DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Election filed February 5, 2021 in response to the Office Action of November 5, 2020 is acknowledged. Applicant elected with traverse the species of polypeptide SEQ ID NO:478 comprising: 
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = H
X103 = L

1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

             
61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQHGLNKGQGTQVTVSS 115

CDR1 = SHWMY
CDR2 = EINTNGLITHYGDSVKG
CDR3 = NQHGLN
FR1 = DVQLVESGGGLVQPGGSLKLSCAASGFDFS
FR2 = WVRQAPGKELEWLS
FR3 = RFTVSRNNAANKMYLELTRLEPEDTALYYCAR
FR4 = KGQGTQVTVSS

	The arguments have been considered and are persuasive. Species encompassed by SEQ ID NO:478 are rejoined for examination. All other claims not encompassing the sequence required of SEQ ID NO:478 are withdrawn from examination.
Claims 112-129 are pending. Claims 119, 120, 122-125 are withdrawn as being drawn to non-elected species having sequences outside the scope of elected SEQ ID NO:478. Claims 112-118, 121, 126-129 are currently under prosecution as drawn to elected species SEQ ID NO:478 as defined in claim 116.

Claim Objections
2.	Claims 114 and 115 are objected to because of the following informalities: 
Claim 114 recites “the polypeptide of claim 1112.” This appears to be a typo and should read as depending on claim 112.
Claim 115 recites “The polypeptide of claims 112.” This appears to be a typo and should read on singular claim 112, not plural claims.
Appropriate correction is required.

116 is free of the art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Specification/ Drawings
4.	The drawings and specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there are no SEQ ID NOs identified with the sequences disclosed in Figures 1, 2, 23-25, 34-37, and 61. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may obviate this objection by amending the Brief Description of the Drawings or the Drawings to identify the sequences. 
If Applicants choose to amend the Drawings: any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Improper Markush Grouping
5.	Claims 112-115, 117-118, 121, 126-129 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of polypeptides is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and functional equivalence for the following reasons: The claimed sequences encompass an exponential number of possible amino acid combinations and sequences that do not share a single structural similarity or substantial structural feature, and are not demonstrated in the specification or known in the art to all be functionally equivalent.

Examiner Suggestion: Amend the claims to be limited to SEQ ID NO:478.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claim(s) 112-115, 117-118, 121, 126-129 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent 9,371,381, Silence et al, claiming priority to November 8, 2002.
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the 
Silence et al teach methods of treating TNF-α-related disorders in a subject comprising administering to the subject a nanobody (single domain VHH) SEQ ID NO:1, 123, or 35, all of which comprise identical CDR1, CDR2, and CDR3 sequences to instant SEQ ID NO:18 (VSWMY), SEQ ID NO:25 (EINTNGLITKYVDSVKG), and SEQ ID NO:35 (SPSGSF), respectively, that fall into the scope of sequences encompassed by claims 112-115, 117-118, 121, 126-129. Silence et al teach the nanobody is humanized; binds human TNFα; inhibits TNFα/TNFα-receptor interactions; is administered as a pharmaceutical composition; is administered orally; administered having an enteric coating that resists the gastric environment and passes into the intestines; is administered to treat disorders including Crohn's disease, ulcerative colitis or inflammatory bowel syndrome; is able to pass through the gastric environment without being inactivated; can comprise at least two immunoglobulin variable domains that bind an epitope of TNF-α; comprises one or more excipients; comprises an ingestible tablet, buccal tablet, troche, capsule, elixir, suspension, syrup, or wafer; and comprises an enteric coating that resists the gastric environment (col. 4, lines 10-12; col. 4, lines 39-45; col. 5, lines 7-10; col. 6, lines 10-14; col. 6, lines 33-45; col. 7, lines 1-60; col. 8, lines 15-19; col. 8, line 48; Figure 1, VHH#1A; col. 11, lines 35-40; col. 17, lines 5-41; col. 18, lines 25 to col. 19, line 10; col. 20, lines 10-48; col. 21, lines 55 to col. 22, line 36; col. 28, lines 4-42; claims 1-16).
Examiner Suggestion: Amend the claims to require SEQ ID NO:478.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 112-115, 117-118, 121, 126-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,703,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods of treating a TNF-α related disorder comprising administering a subject in need thereof and amount of an immunoglobulin variable domain that binds TNF-α and comprises CDR1 SEQ ID NO:164 (which is identical to instant SEQ ID NO:15 DYWMY), CDR2 SEQ ID NO:232 (which is identical to instant SEQ ID NO:22 EINTNGLITKYPDSVKG), and CDR3 SEQ ID NO:300 (which is identical to instant SEQ ID NO:34 SPSGFN) and wherein the immunoglobulin variable domain is SEQ ID NO:52 (TNF1), 76 (TNF13), 77 (TNF14), 95 (TNF29), or 96 (TNF30) that are all encompassed by the sequences in instant claims 112-115, 117-118, 121, 126-129; wherein the .
Examiner Suggestion: Amend the claims to require SEQ ID NO:478.


8.	Claims 112-114, 117-118, 121, 126-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,371,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a single domain antibody that binds to TNFα and comprises SEQ ID NO:1 (see below) that is encompassed by the sequences of instant claims 112-114, 117-118, 121, and 126-127.
SEQ ID NO:1:
              
1 QVQLQESGGGLVQPGGSLRLSCATSGFDFSVSWMYWVRQAPGKGLEWVSEINTNGLITKY 60

61 VDSVKGRFTISRDNAKNTLYLQMDSLIPEDTALYYCARSPSGSFRGQGTQVTVSS 115

Examiner Suggestion: Amend the claims to require SEQ ID NO:478.



9.	Claims 112-114, 117-118, 121, 126-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,273,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a single domain antibody that binds to TNFα and comprises SEQ ID NO:17 (see below) that is .
SEQ ID NO:17:
              
1 EVQLVESGGGLVQSGGSLRLSCAASGFTFSGYWMYWVRQAPGKGLEWVSAISPGGGSTYY 60

61 PDSVKGRFTISRDNAKNTLYLQMNSLKPEDTALYYCASSLTATHTYEYDYWGQGTQVTVSS 121


Examiner Suggestion: Amend the claims to require SEQ ID NO:478.

10.	Conclusion: Claims 112-115, 117-118, 121, 126-129 are rejected. Claims 114-116 are objected to.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Laura B Goddard/Primary Examiner, Art Unit 1642